Name: Commission Regulation (EEC) No 3574/86 of 24 November 1986 amending Regulation (EEC) No 2806/79 concerning the exchange between the Member States and the Commission of certain information concerning pigmeat
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  information technology and data processing
 Date Published: nan

 Avis juridique important|31986R3574Commission Regulation (EEC) No 3574/86 of 24 November 1986 amending Regulation (EEC) No 2806/79 concerning the exchange between the Member States and the Commission of certain information concerning pigmeat Official Journal L 331 , 25/11/1986 P. 0009 - 0009 Finnish special edition: Chapter 3 Volume 22 P. 0063 Swedish special edition: Chapter 3 Volume 22 P. 0063 *****COMMISSION REGULATION (EEC) No 3574/86 of 24 November 1986 amending Regulation (EEC) No 2806/79 concerning the exchange between the Member States and the Commission of certain information concerning pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 22 thereof, Whereas quotations for pig carcases are to be determined in the Community as from 1 August 1986 in accordance with the Community scale for grading pig carcases as laid down by Council Regulation (EEC) No 3220/84 (3); whereas, however, Member States may instead continue until 31 December 1988 to apply the scale determined by Council Regulation (EEC) No 2760/75 (4); Whereas Commission Regulation (EEC) No 2806/79 (5) provides for the exchange between the Member States and the Commission of certain information concerning prices in the pigmeat sector; whereas it should be amended in the light of Commission Regulation (EEC) No 2342/86 of 25 July 1986 on the marketing stage to which the average prices for pig carcases refers and laying down transitional rules for the application of Regulation (EEC) No 3220/84 (6), which redefines the basis for determining the average market price for pig carcases; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2806/79 is hereby amended as follows: 1. Article 1 (1) (a) is replaced by the following: '(a) the quotations as determined in accordance with Commission Regulation (EEC) No 2342/86 (1). (1) OJ No L 203, 26. 7. 1986, p. 18.' 2. Article 2 is replaced by the following: 'Article 2 The Member States shall communicate to the Commission once a month for the preceding month: - where Council Regulation (EEC) No 3220/84 (1) is applied, the average of the quotations for pig carcases for commercial grades E to P as specified in Article 3 (2) thereof; - where Regulation (EEC) No 2760/75 is applied, the average of the quotations for pig carcases for commercial grades E to IV as specified in Annex I thereto. (1) OJ No L 301, 20. 11. 1984, p. 1.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 133, 21. 5. 1986, p. 39. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 282, 1. 11. 1975, p. 10. (5) OJ No L 319, 14. 12. 1979, p. 17. (6) OJ No L 203, 26. 7. 1986, p. 18.